Citation Nr: 1759348	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for bilateral Osgood-Schlatter Disease (OSD) (hereinafter "bilateral knee condition").  


REPRESENTATION

Veteran represented by: Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development in May 2014 and January 2017.  The matter has returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the January 2017 Board remand, the AOJ obtained an updated March 2017 VA knee examination and associated outstanding VA treatment records with the claims file from October 2016 through February 2017.  However, a September 8, 2016 VA record identifies an outstanding knee X-ray located in Vista, conducted June 17, 2015.  See e.g., CAPRI records dated February 13, 2017, pg. 55 of 158.  Of note, the March 2017 VA knee examiner did not conduct updated X-rays and referenced X-rays from December 2010.  As such, the Board finds the identified outstanding VA record(s) must be obtained prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and/or updated VA treatment records relevant to the Veteran's bilateral knee claim, 
including those from the West Haven VAMC (prior to January 2011, from April 2011 to June 2016 and beyond February 2017); the Newington VAMC (prior to November 2012 and beyond July 2014); and any associated outpatient records from Worcester and Winsted (including the report of the June 17, 2015 knee X-ray and/or any other orthopedic consultations).

2.  Then, after taking any additional development deemed necessary (such as an additional VA medical examination or opinion), readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




